UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1788



EDWARD E. STROUPE, JR.,

                                              Plaintiff - Appellant,

          versus


TANDY CORPORATION; RADIO SHACK; TRANSPORTATION
INSURANCE COMPANY; RSKCO, formerly known as
CNA Insurance; RAMESH MURTHY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virignia, at Abingdon.   Glen M. Williams, Senior
District Judge. (CA-02-81-1)


Submitted:   September 19, 2002       Decided:   September 27, 2002


Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edward E. Stroupe, Jr., Appellant Pro Se. Rebecca Everett Kuehn,
LECLAIR RYAN, P.C., Alexandria, Virginia; William W. Eskridge,
PENN, STUART & ESKRIDGE, Abingdon, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Edward E. Stroupe, Jr., appeals the district court’s order

dismissing his civil action.   We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.    See Stroupe v.

Radio Shack, No. CA-02-81-1 (W.D. Va. July 3, 2002). We deny

Stroupe’s “Motion for Waiver.”       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2